DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dulac (8,561,096, provided by applicant) in view of Johnson (2007/0011700, of record), Salganicoff (5,734,720, of record), and Thomas et al. (2005/0027986) [Thomas].
Regarding claims 1, 8, and 15, Dulac discloses a method comprising: determining, by a computing device and based on monitoring a household, content usage data corresponding to the household (col. 7 line 4-61) and sending, by the computing device, content usage data (col. 7 line 62 - col. 8 line 20).
Dulac fails to disclose generating anonymized and encrypted content usage data by: anonymizing a first portion of the content usage data that indicates an identity of the household; and encrypting, using an encryption key corresponding to the household, a second portion of the content usage data.
In an analogous art, Johnson teaches associating household IDs with reported content usage data for the benefit of assisting in the distribution of targeted advertising content (paragraphs 0048-0055).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac to include a first portion in the data that indicates an identity of the household, as suggested by Johnson, for the benefit of assisting content providers in the distribution of targeted advertising content in the future.
Dulac and Johnson fail to disclose generating anonymized and encrypted content usage data by: anonymizing the first portion of the content usage data; and encrypting, using an encryption key corresponding to the household, the second portion of the content usage data.
In an analogous art, Salganicoff teaches encrypting upstream transmissions from a set top box to headend to ensure user privacy (col. 43 line 66 - col. 44 line 33).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac and Johnson to include encrypting the content usage data prior to sending it, as suggested by Dulac, for the benefit of ensuring user privacy.
Dulac, Johnson, and Salganicoff fail to disclose anonymizing the first portion of the content usage data.
In an analogous art, Thomas teaches it was common practice at the time of invention to anonymize household identification data when reporting viewership content (see figures 4 and 5).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Dulac, Johnson, and Salganicoff to include anonymizing the first portion of the content usage data, as suggested by Thomas, for the conventional benefit of preserving user privacy (Thomas paragraph 0002).
Further, regarding claim 15, the second computing device comprises at the least the input devices which provide the content usage data to the first device for aggregation (Dulac col. 7 lines 50-61).

Regarding claims 2, 9, and 16, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the first portion of the content usage data indicates an identity of a device associated with the household (television and/or set top box, Johnson paragraphs 0049-0050 and 0057-0059).

Regarding claims 3, 10, and 17, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the second portion of the content usage data indicates content consumed by the household (summary report or raw data, Dulac col. 9 lines 18-26).

Regarding claims 4, 11, and 18, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data comprises a third portion of the content usage data, and wherein the third portion of the content usage data is not anonymized or encrypted (content is reported using digital packets comprising header information [PSTN], Dulac col. 9 lines 18-26).

Regarding claims 5, 12, and 19, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the encryption key is based on a shared secret (Salganicoff col. 43 line 66 - col. 44 line 33).

Regarding claims 6, 13, and 20, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, but fail to disclose wherein the encryption key is based on an account number associated with the household.
Examiner takes official notice that basing an encryption key on an account number associated with a household was notoriously well known in the art at the time of invention. An encryption key can be any unique number accessible to both sender and receiver, and an account number known to both content provider and subscriber is one such number, wherein applying said number as a basis for an encryption key would result in the predictable outcome of producing a useful key allowing for secure communication between the two.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method, apparatus, and system of Dulac, Johnson, Salganicoff, and Thomas to include the encryption key is based on an account number associated with the household.

Regarding claims 7, 14, and 21, Dulac, Johnson, Salganicoff, and Thomas disclose the method, apparatus, and system of claims 1, 8, and 15, wherein the anonymized and encrypted content usage data, when decrypted using the encryption key, identifies the household (AID, Thomas figures 4 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421